UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6826



JOHN R. LAY,

                Petitioner - Appellant,

          v.


STATE OF MARYLAND,

                Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:08-cv-00225-BEL)


Submitted:   August 14, 2008                 Decided:   August 21, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


John R. Lay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John R. Lay seeks to appeal the district court’s order

denying as moot his motions for injunctive relief and a stay

pending review.      We have independently reviewed the record and

agree   with   the   district   court   that   Lay’s   motions   are   moot.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    2